206 P.3d 1218 (2009)
228 Or. App. 243
STATE of Oregon, Plaintiff-Respondent,
v.
Larry Leroy WOODS, aka Larry L. Woods, aka Robert Leroy Green, Defendant-Appellant.
051237684, A132383.
Court of Appeals of Oregon.
On Respondent's Petition for Reconsideration February 3, 2009.
Decided April 29, 2009.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Doug M. Petrina, Senior Assistant Attorney General, for petition.
Before ARMSTRONG, Presiding Judge, and ROSENBLUM, Judge, and SERCOMBE, Judge.
PER CURIAM.
The state petitions for reconsideration of our decision in this case, State v. Woods, 224 Or.App. 684, 198 P.3d 978 (2008). In that decision, we accepted the state's concession that, under the Oregon Supreme Court's decision in State v. Ice, 343 Or. 248, 170 P.3d 1049 (2007), the trial court erred in imposing consecutive sentences based on facts found by the court rather than by a jury. Since then, however, the United States Supreme Court has reversed the Oregon Supreme Court's decision, Oregon v. Ice, ___ U.S. ___, 129 S. Ct. 711, 172 L. Ed. 2d 517 (2009), holding that the federal constitutional right to a jury trial does not apply to decisions to impose consecutive sentences. In light of the United States Supreme Court's decision, we agree that the trial court did not err.
Reconsideration allowed; former opinion withdrawn; affirmed.